EXHIBIT 10(e)

BEMIS SUPPLEMENTAL RETIREMENT PLAN


BEMIS SUPPLEMENTAL RETIREMENT PLAN

(As Amended And Restated Effective January 1, 2005)

Section 1.              Purpose of Plan.  The Bemis Supplemental Retirement Plan
(the “Plan”) has been established for the following purposes:

(a)                                 To provide the additional benefits which
would have been provided under the regular benefit formula in Sec. 4.5(a) and
(b) of the Bemis Retirement Plan (the “Retirement Plan”) but for the limitations
imposed by Code § 415 and/or Retirement Plan Sec. 8.12 or any successor to
either of said sections.  By providing such benefits, the Plan is an “excess
benefit plan” under § 3 (36) of ERISA.

(b)                                 To provide benefits which would have been
payable under the Retirement Plan but for the annual limit on covered
compensation imposed by Code  §401 (a) (17).  Said limit is $220,000 for 2006
and is subject to a cost of living adjustment for future years. By providing
such benefits, the Plan provides deferred compensation for a select group of
management or highly compensated employees and therefore is exempt from most
requirements of ERISA.

The Plan is intended to comply with the requirements of Code §409A.

Section 2.              Definitions.  Unless otherwise specified herein,
capitalized terms used herein shall have the meanings specified in the
Retirement Plan as amended from time to time.  Terms defined in this Plan
include:

(a)                                 The “Actuarial Equivalent” factors used in
calculating lump sum payments are as follows:

(1)                                 The interest rate used will be determined as
follows:

(A)                               For purposes of determining and paying
mandatory lump sum cash-outs to participants under Section 6(a), (i) for lump
sums payable on or before December 31, 2006, interest shall be the average of
the interest rate assumptions used in the Pension Benefit Guaranty Corporation
immediate annuity factors for the last three Octobers immediately preceding the
Plan Year in which the lump sum is paid, and (ii) for lump sums payable after
December 31, 2006, the interest rate used will be the “applicable interest rate”
under Code §417(e) for October immediately preceding the Plan Year in which the
Participant’s Termination of Employment occurs.

(B)                               For purposes of determining and paying
mandatory lump sum cash- outs of death benefits with respect to deceased
participants under Section 6(b), (i) for lump sums payable on or before December
31, 2006, interest shall be the average of the interest rate assumptions used in
the Pension Benefit Guaranty Corporation immediate annuity factors for the last
three Octobers immediately preceding the Plan Year in which the lump sum is
paid, and (ii) for lump sums payable after December 31, 2006, the interest rate
used will be the “applicable interest rate” under Code §417(e) for October
immediately preceding the Plan Year in which the Participant’s death occurs.

(C)                               For purposes of determining elective lump sum
payments to Participants under Section 5, the interest rate used will be the
“applicable interest rate” under Code §417(e) for October immediately preceding
the Plan Year which contains the commencement date specified in Section 4(c) or
4(d)(1), whichever is applicable.

(D)                               For purposes of determining elective lump sum
death benefits payable under Section 5, the Plan Year which contains the first
day of the month after the month in which the Participant’s death occurs.

(2)                                 The mortality table used for all such
calculations is the “applicable mortality table” referred to in Income Tax Reg.
1.417(e)-1(d)(2), or any successor to said regulation.

(b)                                 “Board” means the board of directors of the
Company.

(c)                                  “Change in Control” of the Company means
any event which qualifies as a change in control event pursuant to Code §409A
and any applicable regulations interpreting said section.

(d)                                 “Code”  means the Internal Revenue Code of
1986, as from time to time amended.

(e)                                  “Committee” means the Bemis Employee
Benefits Committee.

(f)                                   “Company” means Bemis Company, Inc., a
Missouri corporation.

(g)                                  “ERISA” means the Employee Retirement
Income Security Act of 1974, as from time to time amended.

47


--------------------------------------------------------------------------------


(h)                                 “Participant” means an individual designated
as such pursuant to Section 3.

(i)                                     “Participating Employer” means each
corporation which is a Participating Employer under the Retirement Plan.

(j)                                    “Plan” means the Bemis Supplemental
Retirement Plan as amended from time to time.

(k)                                 “Plan Year” means the 12 month period ending
each December 31.

(l)            “Retirement Plan” means the Bemis Retirement Plan as amended from
time to time.

(m)                             “Senior Plan” means the Bemis Supplemental
Retirement Plan for Senior Officers as amended from time to time.

(n)                                 “Supplemental Pension”, “Target Benefit”,
and “Actual Benefit” are defined in Sec. 4.

Section 3.              Eligibility to Receive a Benefit.  If a person’s
Termination of Employment occurs under circumstances that a benefit is payable
under the Retirement Plan to him or his surviving spouse, contingent annuitant,
or beneficiary, a benefit shall also be payable under this Plan if the benefit
under the Retirement Plan is limited for one or more of the reasons listed in
Section 1.  Each employee or former employee eligible to receive a benefit under
the Plan is a “Participant” in this Plan.

Section 4.              Amount Payable.  The benefit payable with respect to a
Participant shall be determined and paid as follows:

(a)                                 The “Supplemental Pension” payable under
this Plan is a monthly pension for each month a pension is payable to the
Participant or to his or her surviving spouse, contingent annuitant, or
beneficiary under the Retirement Plan in a monthly amount equal to the amount,
if any, by which the “Target Benefit” in (1) exceeds the “Actual Benefit” in
(2):

(1)                                 The “Target Benefit” is the monthly amount
which would have been payable to the Participant or to his or her surviving
spouse, contingent annuitant, or beneficiary under the Retirement Plan for that
month if the limits referred to in Section 1 were not applicable. The Target
Benefit shall be calculated  as follows:

(A)                               If the Participant is a Group A Participant
under the Retirement Plan, the Target Benefit is the Accrued Monthly Pension he
or she would have had under Sec. 4.5(a) of the Retirement Plan if the limits
referred to in Section 1 of this Plan were not applicable, adjusted to reflect
the form of payment under which benefits are being paid by the Retirement Plan.

(B)                               If the Participant is a Group B Participant
under the Retirement Plan, the Target Benefit is the Accrued Monthly Pension he
or she would have had under Sec. 4.5(b) of the Retirement Plan if the limits
referred to in Section 1 of this Plan were not applicable, adjusted to reflect
the form of payment under which benefits are being paid by the Retirement Plan.

(C)                               For purposes of determining the Target
Benefit, the special benefit formula in Sec. 4.5(d) of the Retirement Plan shall
be disregarded.

(D)                               The Retirement Plan definitions of Group A
Participants and Group B Participants apply to individuals whose Termination of
Employment occurred after 2005.  If the Participant’s Termination of Employment
occurred in 2005, his or her Target Benefit will be calculated as provided in
(A).

(2)                                 The “Actual Benefit” is the monthly amount
actually payable under the Retirement Plan to the Participant or surviving
spouse, contingent annuitant or beneficiary for that month under the form of
payment under which benefits are paid.  The Actual Benefit will be calculated
under Retirement Plan Sec. 4.5(a) (if the Participant is a Group A Participant)
or Sec. 4.5(b) (if the Participant is a Group B Participant) but in either case
will not be less than the amount payable under Sec. 4.5(d) if applicable.

(b)                                 The Supplemental Pension shall be paid to
the Participant during his or her lifetime. Following the Participant’s death,
the Supplemental Pension will be paid to the same individuals and in the same
proportions as death benefits are being paid under the Retirement Plan.

(c)                                  If the Participant’s benefit under the
Retirement Plan begins prior to January 1, 2008, his or her benefit will begin
at the same time and be paid in the same form as the Participant’s benefit under
the Retirement Plan.

(d)                                 If the Participant’s benefit under the
Retirement Plan begins after December 31, 2007:

(1)                                 His or her benefit under this Plan will
begin as of whichever of the following dates is later:

(A)                               The first day of the month after the
Participant’s Termination of Employment.

(B)                               The first day of the month after the date the
Participant attains age 55.

48


--------------------------------------------------------------------------------


(2)                                 If the commencement date determined as
provided in (1) is earlier than the first day of the seventh month after the
month in which the Participant’s Termination of Employment occurred, payments
due under this Plan for months prior to said seventh month will be withheld by
the Company and paid in a lump sum during said seventh month.

(3)                                 If the benefit under the Retirement Plan is
paid in the form of a life annuity or joint and survivor annuity, the benefit
under this Plan will be paid in the same form.

(4)                                 If the benefit under the Retirement Plan is
paid in the form of a life and period certain annuity, the Participant’s benefit
under this Plan will be paid in the form of a life annuity, in which case the
“Target Benefit” in (a)(1) will be in the form of a life annuity, and the
“Actual Benefit” in (a)(2)will be amount which would have been paid to the
Participant under the Retirement Plan if he had elected a life annuity.

(5)                                 If the Participant chooses not to receive
his benefit under the Retirement Plan until after the date determined in (1):

(A)                               His benefit under this Plan will be paid in
the form of a life annuity commencing as of the date determined in (1).

(B)                               The “Target Benefit” in (a)(1) and “Actual
Benefit” in (a)(2) will be calculated by reference to the amount which could
have been paid by the Retirement Plan in the form of a life annuity commencing
as of the date determined in (1).

(e)                                  If the Participant’s death occurs prior to
the date his monthly pension begins under the Retirement Plan, and a Qualified
Preretirement Survivor Annuity is payable under the Retirement Plan to his or
her surviving spouse, the monthly amount of the Supplemental Pension shall be
determined by reference to the benefits payable to said person rather than by
reference to the pension the Participant would have received had he lived. Said
benefit will be paid to the surviving spouse.  For this purpose, the
Supplemental Pension under this Plan will commence as of the earliest date the
Qualified Pre-retirement Survivor Annuity was available for payment under the
Retirement Plan, and the offset for benefits under the Retirement Plan will be
calculated as of said earliest date.  That is to say, while a surviving spouse
may elect to delay commencement of her benefit under the Retirement Plan, no
such election is available under this Plan and the benefit and offset under this
Plan will be calculated accordingly.

Section 5.              Optional Lump Sum Benefit.  In lieu of monthly benefits,
a Participant may elect to receive a lump sum payment which is the Actuarial
Equivalent of said benefits, subject to the following:

(a)                                 A Participant whose benefits will commence
in 2007 may make such an election on or before December 31, 2006.  A Participant
whose benefits will commence in 2008 or later may make such an election on or
before December 31, 2007.  An election made in 2006 with respect to benefits
commencing in 2007 is irrevocable after December 31, 2006.  An election made in
2006 or 2007 with respect to benefits commencing in 2008 or later is irrevocable
after December 31, 2007.  A Participant who makes such an election will receive
his or her lump sum payment in whichever of the following months is later:

(1)                                 The twelfth month after the month in which
his or her Termination of Employment occurred.

(2)                                 The month following the month in which he or
she attained age 55.

(b)                                 Lump sum elections made after 2007 are
subject to the following requirements:

(1)                                 The election must be made not later than at
least 12 months prior to the Participant’s Termination of Employment.  However,
in the case of any Participant whose Termination of Employment occurs prior to
his attainment of age 55, the election may be made anytime prior to the
Participant’s 54th birthday.

(2)                                 The lump sum will be paid in the month that
is five years after the month in which the earliest payment would have been made
to the Participant but for the election. For example, if a Participant makes a
lump sum election on December 15, 2008, has a Termination of Employment on
February 15, 2010, and is eligible for a benefit under this Plan commencing as
of March 1, 2010, but for the lump sum election, his monthly benefits under this
Plan for March through September of 2010 would have been paid as of September 1,
2010, and his lump sum payment will be made during September, 2015.

(3)                                 The lump sum election is irrevocable.

(c)                                  The lump sum amount will be calculated as
of the commencement date specified in Section 4(c) or 4(d)(1), whichever is
applicable, and is the Actuarial Equivalent of a life only pension commencing on
said date.  For this purpose, it will be assumed that the Participant’s benefit
under the Retirement Plan also is paid on a life only basis commencing on the
same date.

49


--------------------------------------------------------------------------------


(d)                                 If a Participant who elected a lump sum
payment dies after making the election but before receiving the lump sum
payment, the lump sum will instead be paid to the spouse to whom the Participant
was married at the time of his death, if any.  If the Participant was not
married at the time of his death, the lump sum will be paid to the Participant’s
estate.  Such payment will be made on a date determined by the Company which
shall not be later than the later of:

(1)                                 December 31 of the year in which the
Participant died.

(2)                                 The fifteenth day of the third month after
the month in which the Participant died.

However, if a Participant makes a lump sum election after December 31, 2007, and
dies within 12 months after making the election, as required by Code §409A, the
lump sum election will be of no force or effect and no lump sum payment will be
made.  The restriction in the preceding sentence does not apply to lump sum
elections made on or before December 31, 2007.

(e)                                  The lump sum amount payable in (d) will be
the Actuarial Equivalent (as of the date the lump sum is paid) of the benefit
the Participant would have received under this Plan if:

(1)                                 His Termination of Employment occurred on
the date of his death (or on his actual Termination of Employment date, if
earlier),

(2)                                 His benefit under the Plan began as of the
first day of the month following such Termination of Employment (but not before
the first day of the month following his attainment of age 55), and

(3)                                 His benefit under this Plan and the
Retirement Plan was paid on a life only basis.

(f)                                   In any case where a Participant in this
Plan also participates in the Senior Plan, any lump sum election under this Plan
will be effective only if the Participant also elected a lump sum under the
Senior Plan.

Section 6.              Mandatory Cash-Out of Certain Benefits.

(a)                                 In any case where the Actuarial Equivalent
value of benefits payable with respect to a Participant under this Plan is
$25,000 or less, in lieu of monthly benefits, the Company shall pay a lump sum
equal to the Actuarial Equivalent value.  If the $5,000 amount specified in Code
§ 411(a)(11) (i.e. the maximum amount a qualified plan may require to be cashed
out in lieu of annuity or installment distributions) is increased, the $25,000
amount in this subsection automatically will be increased to five times the new
Code § 411(a)(11) amount.  Said lump sum shall be paid during the seventh month
after the month in which the Participant’s Termination of Employment occurs.

(b)                                 In any case where the Actuarial Equivalent
value of death benefits payable with respect to a deceased Participant under
Section 4(b) or (e) is $25,000 or less, in lieu of monthly benefits, the Company
shall pay a lump sum equal to the Actuarial Equivalent value.  If the $5,000
amount specified in Code §411(a)(11) (i.e. the maximum amount a qualified plan
may require to be cashed out in lieu of annuity or installment distributions) is
increased, the $25,000 amount in this subsection automatically will be increased
to five times the new Code §411(a)(11) amount.  Said lump sum will be paid to
the same recipients and in the same proportions as the monthly death benefits
would have been paid.  Payment will occur on a date determined by the Company
which shall not be later than the later of:

(1)                                 December 31 of the year in which the
Participant died.

(2)                                 The fifteenth day of the third month after
the month in which the Participant died.

Section 7.              Interest on Delayed Payments.

(a)                                 Any lump sum payment will include interest
(at the rate used under Section 2(a) to calculate the lump sum) from the date as
of which the lump sum is calculated through the payment date.

(b)                                 Interest  will also be paid on monthly
benefits which are delayed due to the six month rule under Code §409A.  For this
purpose, the interest rate used will be the “applicable interest rate” under
Code §417(e) for October immediately preceding the Plan Year in which benefits
would have commenced but for the six-month delay.

Section 8.              Individual Agreements.  Benefits provided by this Plan
may be evidenced by individual employment agreements between the Company and
individuals who are or may become eligible for such benefits.  Benefits provided
by the Plan will be paid to an individual regardless of whether those benefits
are evidenced by an individual employment agreement.

Section 9.                               Miscellaneous Provisions.

(a)                                 The Plan will be administered in behalf of
the Company by the Committee.  The Committee has discretionary authority to
construe the terms of the Plan, and the Committee’s determinations shall be
final and binding on all persons.  The Committee may delegate all or any part of
its administrative responsibilities to employees of the Company.

50


--------------------------------------------------------------------------------


(b)                                 No Participant or Beneficiary shall have any
right to assign, pledge, transfer or otherwise hypothecate this Plan or the
payments hereunder, in whole or in part. Benefits under this Plan will not be
subject to execution, attachment, garnishment or similar process.

(c)                                  This Plan constitutes the Company’s
unconditional promise to pay the amounts which become payable pursuant to the
terms hereof. A Participant’s rights are solely those of an unsecured creditor.
This Plan does not give any Participant or beneficiary a security interest in
any specific assets of the Company.

(d)                                 The Committee may in its sole discretion
arrange for payment by a subsidiary of the Company of the amounts the Committee
determines are attributable to service with that subsidiary.

(e)                                  This Plan or any Participation Agreement
under the Plan shall not be construed as a contract of employment and does not
restrict the right of the Company or any of its subsidiaries to discharge the
Participant or the right of the Participant to terminate employment.

(f)                                   The provisions of the Plan shall be
construed and enforced according to the laws of Minnesota to the extent such
laws are not preempted by ERISA.

(g)                                  This Plan shall be binding upon and for the
benefit of the successors and assigns of the Company, whether by way of merger,
consolidation, operation of the law, assignment, purchase or other acquisition
of substantially all of the assets or business of the Company, and any such
successor or assign shall absolutely and unconditionally assume all of the
Company’s obligations hereunder.

(h)                                 In addition to any other applicable
provisions of indemnification, the Company agrees to indemnify and hold
harmless, to the extent permitted by law, each member of the Committee
(collectively referred to herein as “Indemnitee”) against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
an nature which may be imposed on, reasonably incurred by or asserted against
such person at any time by reason of such person’s services in connection with
the Plan, but only if such person did not act dishonestly or in bad faith or in
willful violation of the law or regulations under which such liability, loss,
cost or expense arises. The Company shall have the right, but not the
obligation, to select counsel and control the defense and settlement of any
action against the Indemnitee for which the Indemnitee may be entitled to
indemnification  under this provision.

(i)                                     The Plan may be amended from time to
time by the Board, subject to the following:

(1)                                 The Committee or the Chief Executive Officer
of the Company also may amend the Plan, provided the amendment does not
materially increase the cost of the Plan or the amount of benefits provided by
the Plan.

(2)                                 In addition, the Board may delegate to the
Committee or the Chief Executive Officer authority to approve amendments not
falling with the scope of (1).

(3)                                 No amendment will have the effect of
reducing a Participant’s aggregate benefit under this Plan and the Retirement
Plan to less than the amount which would have been payable if the amendment had
not occurred, said amount to be based solely on compensation and service prior
to the effective date of the amendment.

(j)            Certain terms used in this Plan are defined in the Retirement
Plan.

Section 10.            Change In Control.  If a Change in Control occurs, than
the Board or Committee may, without the consent of any Participant affected
thereby, terminate the Plan and all substantially similar plans.  Upon such
termination, each Participant who has met the requirements of (a) or (b) as of
the date the Plan is terminated will receive an immediate lump sum payment equal
to the Actuarial Equivalent of his or her benefit under this Plan:

(a)                                 A Participant meets the requirements of this
subsection (a) if he or she had a Termination of Employment prior to the date
the Plan is terminated under circumstances such that pursuant to Section 4, he
or she is eligible for  a benefit under this Plan.

(b)                                 A Participant who did not have a Termination
of Employment prior to the date the Plan is terminated meets the requirements of
this subsection (b) if he or she would have been eligible pursuant to Section 4
for a benefit under this Plan if his or her Termination of Employment had
occurred immediately prior to the date the Plan is terminated.

Any such termination of the Plan must occur during the 1-month period preceding
or the 12-month period following the Change in Control.  The lump sum payments
must be completed within 12 months after the Plan is terminated.

APPROVED IN BEHALF OF THE COMPANY

 

 

By:

/s/ Jeffery H. Curler

 

 

Jeffery H. Curler, Chairman, President and CEO

 

Date Signed: December 20, 2006

 

51


--------------------------------------------------------------------------------